DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 13 and 20 are objected to as allowable if incorporated into their respective independent claims along with their intervening claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8, 9,11, 14, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPYLOV WO 2018/149787 A1 and Reicher et al (U.S.PAT No. 9,754,074 B1).


As per claims 1, 8 and 14 KOPYLOV disclosed a method comprising: receiving, by at least one processor of a picture archiving and communication system (PACS), medical images provided by one of a plurality of image sources (paragraph.14) {Picture archiving and communication system (PACS) that includes an image storage memory that is configured to store medical image data items, and the PACS is communicatively coupled to at least one viewing station}; automatically parsing, by the at least one processor, contents of the medical images to determine medical image information (paragraphs. 208, 210 and 275) {Images in PACS may be automatically re-routed. Parser 346 may analyze the medical image data items stored in the database 352 to identify image metadata and image pixel data. The parser 346 may also store the image pixel data to facilitate retrieval for requests received from the PACS 106 or viewers 108}; and wherein at least two of the plurality of image storage locations are drives of a local storage system of the PACS (paragraph. 229) {Medical image data items may also be identified from other storage locations, such as those associated with imagers 1 10 or with other external systems. For example, the medical image data items may be identified or received from external image management systems such as image management systems associated with external healthcare facilities.}, each of the at least two of the plurality of image storage locations having different image access speeds that are slower than an access speed of the workstation cache memory (paragraph.433) {The second memory location may correspond to a fast-access storage component (e.g. a cache) while the first memory location is a slower storage component (e.g. an archive or long-term storage component) that may be located remote from a processed of the image management system. For example, the second memory location may be stored locally at an image management system while the first memory location is external to or remote from the image management system.}, wherein at least one of the plurality of image storage locations is a workstation cache memory (paragraphs.150 and 220) {Viewer 108, may be implemented by mobile devices such as a smartphone or tablet computer. Mobile devices may generally include a wide variety of "smart" devices capable of data communication. The cache storage may be used to store medical image data items and/or medical image data files in a manner that is more readily accessible for communication with PACS 106 and/or viewer 108. For instance, the cache storage may be used to store objects derived from the medical image data items or individual files from the medical image data items. The cache storage may store medical image data files or objects that have been requested (e.g. by a viewer 108 and/or external system) or are expected to be requested (e.g. as a result of a pre-fetch messages from a PACS 106)}; retrieving the medical images from the specified one of the plurality of image storage locations in response to a request to view the medical images at a workstation (paragraph.144) {Examples of computers that may be used to implement components of system 100 such as LIM 104, PACS 106 and viewers 108 can include desktop or laptop computers.}; and presenting, at a display device of the workstation (paragraph.144), the medical images retrieved from the specified one of the plurality of image storage locations (paragraph.229) {Medical image data items may also be identified from other storage locations, such as those associated with imagers 1 10 or with other external systems. For example, the medical image data items may be identified or received from external image management systems such as image management systems associated with external healthcare facilities.}.

Although KOPYLOV disclosed multiple storage locations for image data in PACS, however KOPYLOV did not explicitly disclose applying, by the at least one processor, priority rules based on the determined medical image information, the priority rules specifying one of a plurality of image storage locations for storing the medical images, storing, by the at least one processor, the medical images at the specified one of the plurality of image storage locations as defined by the priority rules. In the same filed of endeavor, Reicher disclosed applying, by the at least one processor, priority rules based on the determined medical image information, the priority rules specifying one of a plurality of image storage locations for storing the medical images (col.5, lines 12-22) {The smart placement module 145 determines components of received medical data to forward to one or more secondary storage locations, such as the EMR system 180 or a specific directory of a local storage device, based on smart placement rules that are established by an authorized user of the computing device 105. Although the description below refers primarily to an EMR system 180 as the secondary storage device, the systems and methods described herein are operable with any suitable secondary storage device, whether local or remote to the computing device 105}; storing, by the at least one processor, the medical images at the specified one of the plurality of image storage locations as defined by the priority rules (paragraph.5, lines 36-40) {The smart placement module 145 provides an interface for an authorized user to establish smart placement rules that indicate what components of medical data should be forwarded to one or more secondary storage locations. In one embodiment, smart placement rules may also indicate storage locations for respective components of medical data, such as a directory on a local storage device, a directory on a shared storage device, or a folder in an EMR system}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated applying, by the at least one processor, priority rules based on the determined medical image information, the priority rules specifying one of a plurality of image storage locations for storing the medical images, storing, by the at least one processor, the medical images at the specified one of the plurality of image storage locations as defined by the priority rules as disclosed by Reicher in the method disclosed by KOPYLOV in order to make the method more robust, scalable and user friendly.

As per claims 2, 9 and 15 KOPYLOV-Reicher disclosed the method of claim 1, wherein the medical image information comprises one or more of an image source location or type, an imaging modality type, an image type, or an examination procedure description (KOPYLOV, paragraphs.269 and 332) {Image information including at least Image type and format}.

As per claims 5, 11 and 18 KOPYLOV-Reicher disclosed the method of claim 1, comprising: determining, by the at least one processor, to perform image post-processing on the medical images based on the priority rules; and performing, by at least one image processor, the image post-processing on the medical images as defined by the priority rules prior to the storing the medical images at the specified one of the plurality of image storage locations (Reicher, col.5, lines 12-22) {The smart placement module 145 determines components of received medical data to forward to one or more secondary storage locations, such as the EMR system 180 or a specific directory of a local storage device, based on smart placement rules that are established by an authorized user of the computing device 105. Although the description below refers primarily to an EMR system 180 as the secondary storage device, the systems and methods described herein are operable with any suitable secondary storage device, whether local or remote to the computing device 105}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated determining, by the at least one processor, to perform image post-processing on the medical images based on the priority rules; and performing, by at least one image processor, the image post-processing on the medical images as defined by the priority rules prior to the storing the medical images at the specified one of the plurality of image storage locations as disclosed by Reicher in the method disclosed by KOPYLOV in order to make the method more robust, scalable and user friendly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPYLOV WO 2018/149787 A1, Reicher et al (U.S.PAT No. 9,754,074 B1) and Wagner (U.S. Pub. No. 2015/0106344 A1).

As per claims 3 and 16 KOPYLOV-Reicher disclosed the method of claim 1. Although KOPYLOV-Reicher priority rules, however both KOPYLOV-Reicher did not explicitly disclose wherein the priority rules are arranged as a look-up table. In the same field of endeavor Wagner disclosed wherein the priority rules are arranged as a look-up table (Figure.6, paragraph.46) {FIG. 6 illustrates an editing user interface, where the available DICOM repositories may be configured into tiers and where priorities may be set within each tier. If there are any unassigned repositories, each of the unassigned repositories will be shown on the last row of tier table marked as "Unassigned." Such repositories will have the lowest search priority.}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the priority rules are arranged as a look-up table as disclosed by Wagner in the method disclosed by KOPYLOV- Reicher in order to make the method more robust, scalable and user friendly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPYLOV WO 2018/149787 A1 and Reicher et al (U.S.PAT No. 9,754,074 B1) and Colgrove et al (U.S. Pat. No. 11,275,509 B1).

As per claims 4, 10 and 17 KOPYLOV-Reicher disclosed the method of claim 1. However KOPYLOV-Reicher did not explicitly disclose wherein the drives of the local storage system comprises a plurality of: a fast solid state drive (SSD) having a fast SSD image access speed, a SSD having an SSD image access speed, and a hard disk drive (HDD) having a HDD image access speed, wherein the HDD image access speed is slower than the SSD image access speed and the SSD image access speed is slower than the fast SSD image access speed. In the same field of endeavor Colgrove disclosed wherein the drives of the local storage system comprises a plurality of: a fast solid state drive (SSD) having a fast SSD image access speed, a SSD having an SSD image access speed, and a hard disk drive (HDD) having a HDD image access speed, wherein the HDD image access speed is slower than the SSD image access speed and the SSD image access speed is slower than the fast SSD image access speed (paragraph.8) {The differences in technology and mechanisms between HDD technology and SDD technology may lead to differences in input/output (I/O) characteristics of the data storage devices 176a-176m. Generally speaking, SSD technologies provide lower read access latency times than HDD technologies}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the drives of the local storage system comprises a plurality of: a fast solid state drive (SSD) having a fast SSD image access speed, a SSD having an SSD image access speed, and a hard disk drive (HDD) having a HDD image access speed, wherein the HDD image access speed is slower than the SSD image access speed and the SSD image access speed is slower than the fast SSD image access speed as disclosed by Colgrove in the method disclosed by KOPYLOV- Reicher in order to make the method more robust, scalable and user friendly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOPYLOV WO 2018/149787 A1, Reicher et al (U.S.PAT No. 9,754,074 B1) and Karumbunathan et al (U.S. Pub. 2021/0360066 A1).

As per claims 6, 12 and 19 KOPYLOV-Reicher disclosed the method of claim 1. However, both KOPYLOV-Reicher did not explicitly disclose evaluating, by artificial intelligence executed by the at least one processor, user interaction with the medical images to detect patterns of medical image use; and updating, by the artificial intelligence, the priority rules based on the detected patterns of medical image use. In the same field of endeavor, Karumbunathan disclosed evaluating, by artificial intelligence executed by the at least one processor (paragraph.168), user interaction with the medical images to detect patterns of medical image use (paragraph.489) {Prompt users to set a location or a storage system preference}; and updating, by the artificial intelligence, the priority rules based on the detected patterns of medical image use (paragraphs. 166, 171 and 172) {Employment of PACS applications. Executing training phases to select random batches of input data, including both new and older samples, and feeding those into production GPU servers for computation to update AI model parameters. Systems must deliver uncompromising performance for all manner of access types and patterns—from small, metadata-heavy to large files, from random to sequential access patterns, and from low to high concurrency}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated evaluating, by artificial intelligence executed by the at least one processor, user interaction with the medical images to detect patterns of medical image use; and updating, by the artificial intelligence, the priority rules based on the detected patterns of medical image use as disclosed by Karumbunathan in the method disclosed by KOPYLOV- Reicher in order to make the method more robust, scalable and user friendly.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647